Citation Nr: 0732254	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in October 2005.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
he has not furnished sufficient information regarding claimed 
stressors to allow for verification.

2. Any current PTSD is not related to the veteran's active 
duty service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2004.  
The letter predated the February 2005 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in May 2006.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 
2004 and May 2006 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for PTSD, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating, nor the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
December 2004.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In 
September 2006, the veteran submitted a statement in support 
of his claim of service connection for PTSD.  Although the 
statement contains information pertaining to his claimed in-
service stressors, such statement is cumulative and 
duplicative of previous contentions on file.  Thus, the Board 
finds that a remand is unnecessary for AOJ review of the 
documentation of record.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's DD Form 214 reflects that he served 
during the Korean Conflict and received several medals of 
honor; however, the record does not reflect any combat 
decorations.  Military service records show that he served as 
a Light Vehicle Driver.  Further, there is nothing in the 
veteran's service medical records to show combat.  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In an undated report from Vet Center filed in June 2004, the 
veteran reported that he spent six months on the front lines 
in Korea.  He reported the following traumatic events: 1. he 
could feel "pieces of metal right next to me;" 2. he fired 
his weapon at the enemy but doesn't know at what or if he 
killed anyone; 3. he reported buddies were killed or 
seriously wounded but he cannot remember their names; 4. he 
reported exposure to friendly or hostile fire- especially 
when the Armistice was signed; and 5. he reported exposure to 
casualties living or dead, aside from combat.  He reported 
that his buddies were passing the grenades down the line 
after the Armistice was signed and a pin fell out and three 
were killed.  He reported having to take one of the bodies 
down on a stretcher.  

In December 2004, the veteran underwent a VA examination.  He 
again reported the traumatic events he experienced in Korea.  
He reported that some of his buddies were killed when a 
grenade exploded, the day after the Armistice, when he and 
his compatriots were unloading armament and they were passing 
grenades down in burlap bags.  He claimed he was 
approximately 20 yards from where the grenade blew up, 
killing three members of the unit that were unloading the 
grenades.  He does not know the names of the individuals 
killed, but reported that he took one of the bodies down on a 
stretcher about 100 yards to where the ambulances were 
waiting.  He reported that he was unaware of the wounds, 
location of the wounds, or any clear recollections of the 
incident.  The examiner diagnosed the Axis I disorder of 
polysubstance dependence and the Axis II disorder of 
antisocial personality disorder.  The examiner did not find a 
diagnosis of PTSD to be compatible with the veteran's 
history.  The examiner did not believe that PTSD is a 
causative factor in the veteran's lifestyle.  The examiner 
stated that the veteran reported that his substance abuse had 
onset prior to his PTSD.  The examiner opined that the 
veteran should continue to do well if he continues in his 
Methadone maintenance treatment.  

VA outpatient records reflect that the veteran was seen in 
March 2005 for complaints of irritability.  He reported that, 
while in Korea, he saw a soldier shoot himself in the foot so 
he could go home.  He claimed he saw a soldier shoot himself 
in the head.  He claimed he saw others hit with a grenade and 
that he had to recover dead bodies.  The examiner assessed 
polysubstance depression in remission, as well as 
subthreshold PTSD.  The examiner opined that the veteran 
currently met only subthreshold criteria for PTSD.  VA 
outpatient records from group therapy attended in September 
and October 2005 reflect assessments of PTSD.   

A stressor statement from the veteran detailing his claimed 
stressors was filed in September 2006.  This statement 
contains duplicative contentions contained within the VA 
examination report and evaluation from Vet Center.

Based on the current evidence of claimed stressors submitted 
by the veteran, there is insufficient details to allow for 
corroboration.  Specifically, the veteran claims that he 
witnessed the following: 1. three buddies were killed when a 
grenade exploded; 2. a soldier shot himself in the head; and 
3. a soldier shot himself in the foot.  He also reported 
being exposed to friendly or hostile fire, as well as having 
to recover dead bodies.  However, he did not provide any 
detailed information pertaining to the dates of these 
incidents to allow for verification.  Additionally, he did 
not provide any other information pertaining to these 
soldiers, such as first names, ranks, injuries suffered, and 
the dates or approximate dates of such deaths.  Thus, the 
veteran's statements do not provide specific details of 
claimed stressors that could be corroborated.  The Board 
notes that VCAA letters were sent to the veteran in June 2004 
and May 2006 which contained requests for specific details of 
the combat related incidents that resulted in PTSD.  Although 
the veteran submitted a statement in September 2006, it did 
not provide sufficient detail to allow for confirmation.  The 
Board acknowledges the veteran's statements that he had 
traumatic experiences in service; nevertheless, the veteran 
has failed to provide the necessary specifics of stressor 
information to confirm the stressors.

The Board stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service. 
 Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The Board notes that, upon VA examination, the examiner 
specifically determined that the veteran did not meet the 
DSM-IV criteria for PTSD.  While acknowledging that VA 
outpatient records reflect an initial assessment of 
subthreshold PTSD, followed by group therapy assessments of 
PTSD, the veteran's claim must fail since there is no 
competent evidence that his PTSD is related to a verified 
stressor.  In other words, service connection for PTSD must 
be denied as there is no evidence that any current PTSD that 
the veteran may suffer from is related to any stressors that 
occurred during his active duty service.  

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, because there is no credible supporting 
evidence of an in-service stressor, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER


The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


